Citation Nr: 0631191	
Decision Date: 10/04/06    Archive Date: 10/10/06	

DOCKET NO.  01-09 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
September 1970.  He served in Vietnam from February 1969 to 
September 1970.  He also had Reserve and National Guard 
Service in the United States following his active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the VARO 
in Boston, Massachusetts, that denied entitlement to service 
connection for PTSD.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.  

2.  The medical evidence of record includes a diagnosis of 
PTSD.  

3.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)) need not be discussed.  The 
Board merely notes that the case was remanded by the Board in 
December 2002 and again in September 2003 for both procedural 
and substantive development.  Additionally, the veteran had 
the opportunity to present testimony on his behalf before the 
undersigned traveling Veterans Law Judge at the Boston RO in 
July 2002.  A transcript of the hearing proceedings is of 
record.  

Pertinent Legal Criteria  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  
38 U.S.C.A. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between a claimed inservice disease or injury and 
a current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection for injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  The 
Court has interpreted 38 U.S.C.A. § 1154(b) as still 
requiring competent evidence of a current disability, and a 
link between the current disability and service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folders.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d. 1378, 1380 (Fed. Cir. 2000) (The Board must 
adjudicate the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (The law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The veteran's military personnel records show that he served 
in Vietnam between February 1969 and September 1970.  His 
principal duty assignment during this time was as a field 
wireman with the Headquarters and Headquarters Company of the 
159th Engineer Group.  He participated in the Vietnam 
Counteroffensive Phase VI, the 1969 Tet Counteroffensive, the 
Vietnam Summer/Fall 1969 Campaign, and an Unnamed Campaign in 
November 1969.  

Of record is information from the Defense Personnel Records 
Image Retrieval System referring to research of an 
Operational Report-Lessons Learned submitted by the 159th 
Engineer Group for the period ending July 31, 1970.  The 
report revealed that construction operations had experienced 
an increase in enemy activity and this had resulted in some 
hostile deaths, some individuals being wounded, and a 
destruction of equipment.  The enemy activity consisted of 
mines, booby traps, sniper fire, sapper probes, ambushes 
against worker sites, and indirect fire by rockets and 
mortars.  Research of combat casualty data bases failed to 
confirm the casualties as described by the veteran in his 
statement submitted in support of a claim for combat-incurred 
stressors.  In testimony at the hearing before the 
undersigned in July 2002, the veteran testified that he 
performed periods of guard duty while stationed at Long Binh 
and had recollections of exposure to rocket and sniper 
attacks.  

The medical evidence of record contains varying psychiatric 
diagnoses, including PTSD.  This includes a report of October 
2000 psychological testing by VA in which the veteran was 
given an Axis I diagnosis of PTSD.  Also of record is a July 
2002 statement from a social worker with VA.  She indicated 
the veteran had been receiving treatment services at the 
National Center for PTSD at the Boston VA Medical Center for 
the past two years.  She believed he had PTSD.  Reference was 
made to symptoms associated with PTSD and to social and 
industrial impairment attributable to the PTSD.

Based on a review of the evidence of record, the Board finds 
that the veteran's assertions about his exposure to stressful 
experiences and the data in support of this have been 
consistent and are credible.  The veteran has a current valid 
diagnosis of PTSD and a number of VA examiners have 
attributed the PTSD to his experiences in Vietnam.  His 
personnel records disclose that he participated in several 
different campaigns, including the 1969 Tet Counteroffensive.  
While more specifics with regard to his experiences are not 
of record, the Board finds that the evidence of record as 
currently constituted is more than adequate to put the 
evidence of record at least in relative equipoise.  The 
evidence clearly raises a doubt that must be resolved in the 
veteran's favor.  As indicated in Suozzi v. Brown, 
10 Vet. App. 307 (1997), a stressor need not be corroborated 
in every detail.  There is no requirement in case law that 
there needs to be a higher level of exposure to combat.  
Corroboration of the veteran's personal participation in such 
events is not necessary.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  Accordingly, the Board finds the veteran 
has PTSD that reasonably is a result of his experiences in 
Vietnam.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


